IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM HENRY CHASE,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0703

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed January 25, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

William Henry Chase, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.